Order entered November 19, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01520-CR

                         DARRYL RAYNARD GORDON, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 422nd Judicial District Court
                                 Kaufman County, Texas
                            Trial Court Cause No. 30600-422

                                            ORDER
       The State motion to extend the time for filing the State’s brief and to permit the late filing

of the brief is GRANTED. The State’s brief will be filed in the above cause.




                                                       /s/   KERRY P. FITZGERALD
                                                             JUSTICE